IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 13, 2009

                                       No. 08-40221                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee
v.

RODOLFO DANIEL GOMEZ,

                                                   Defendant–Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:07-CR-1520-1


Before REAVLEY, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*
       Rodolfo Daniel Gomez pleaded guilty before a magistrate judge to two
counts of transporting an undocumented alien within the United States by
means of a motor vehicle for financial gain, in violation of 8 U.S.C.
§ 1324(a)(1)(A)(ii). Upon accepting his guilty plea, the district court sentenced
him to concurrent terms of 25 months in prison. Gomez argues on appeal that
his guilty plea must be vacated because the magistrate judge failed to admonish



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-40221

him in compliance with F ED. R. C RIM. P. 11. Reviewing Gomez’s claims for plain
error, we AFFIRM.
      Gomez argues that the magistrate judge failed to comply with Rule 11 in
four respects, the most serious of which is the court’s failure to determine that
his plea was voluntary and not the result of force, threats, or promises outside
of a plea agreement. Allegations of Rule 11 error made for the first time on
appeal are subject to plain error review. United States v. Vonn, 535 U.S. 55, 59,
122 S. Ct. 1043, 1046 (2002). We may consider the whole record to determine
the effect of any error on substantial rights. Id. “[A] defendant who seeks
reversal of his conviction after a guilty plea, on the ground that the district court
committed plain error under Rule 11, must show a reasonable probability that,
but for the error, he would not have entered the plea.”           United States v.
Dominguez Benitez, 542 U.S. 74, 83, 124 S. Ct. 2333, 2340 (2004). Thus, we
must be convinced from the entire record that the probability of a different result
in the district court is sufficient to undermine our confidence in the outcome of
the proceeding. Id.
      The district court is required to ensure that a defendant’s plea is
intelligent and voluntary and must address the defendant personally for that
purpose. See Rule 11(b)(2); see also Boykin v. Alabama, 395 U.S. 238, 242, 89
S. Ct. 1709, 1711 (1969).      Here, the magistrate judge did address Gomez
personally during the plea colloquy, but the court did not specifically ask
whether Gomez’s plea was voluntary and not the product of improper threats or
promises. Nevertheless, the magistrate judge was not required to use any
talismanic words or read verbatim the text of Rule 11 when addressing Gomez.
See United States v. Bachynsky, 949 F.2d 722, 726 (5th Cir. 1991). We are
convinced from reading the rearraignment proceedings as a whole that Gomez’s
plea was voluntary. See United States v. Law, 633 F.2d 1156, 1157 (5th Cir.
1981).

                                         2
                                  No. 08-40221

      The magistrate judge confirmed with both Gomez and his counsel that
Gomez was competent to enter his plea and was not acting under the influence
of alcohol, drugs, or mental deficiency. The court read the indictment to Gomez,
and he indicated that he understood both the nature of the charges against him
and the maximum penalty that he faced. He also acknowledged the various trial
rights that he was giving up by pleading guilty, and he affirmed the factual basis
for the charge against him. The case contains no complexities in the nature of
the charges or any unusual circumstances in the plea. The record contains no
anomalies to raise our suspicion as to the voluntariness of Gomez’s actions.
There is no indication in the rearraignment transcript of any hesitation on
Gomez’s part while conversing with the court. Gomez made no objections to the
magistrate judge’s recommendation that the district court accept his plea as
voluntary. He has never sought to withdraw his plea at any time, he filed no
response to counsel’s initial Anders motion, and he does not even now argue that
there was coercive pressure brought to bear on his decision to plead guilty. In
short, there is nothing in this record to reasonably impugn the Rule 11 colloquy
or suggest a need to question more closely the voluntary nature of Gomez’s plea.
See United States v. Henry, 113 F.3d 37, 41–42 (5th Cir. 1997). Furthermore,
given the state of this record and the lack of affirmative assertions from Gomez
of an improper inducement to plead, this is not the type of case that implicates
our discretion because it does not call into question the fairness, integrity, or
public reputation of judicial proceedings. See United States v. Olano, 507 U.S.
725, 732, 113 S. Ct. 1770, 1776 (1993).
      Gomez also argues that the magistrate judge failed to inform him of the
court’s obligation at sentencing to consider the Sentencing Guidelines and the
other factors of 18 U.S.C. § 3553(a). See Rule 11(b)(1)(M). Although Gomez was
not expressly given this admonishment, the magistrate judge did ask whether
Gomez had discussed the Sentencing Guidelines with counsel, and Gomez

                                          3
                                 No. 08-40221

answered affirmatively. Gomez was also clearly informed of the statutory
maximum sentence that he faced by pleading guilty. Therefore, he was fully
aware of the consequences of his plea. See United States v. Rivera, 898 F.2d 442,
447 (5th Cir. 1990) (holding that a defendant is aware of the consequences of his
plea for sentencing purposes and the plea is voluntary as long as he understands
the length of time he might possibly receive). Gomez cites nothing in the record,
nor do we see anything, to indicate that there is a reasonable probability that,
but for the magistrate judge’s omission, he would not have pleaded guilty. See
Dominguez Benitez, 542 U.S. at 83, 124 S. Ct. at 2340.
      Gomez further argues that the magistrate judge failed to inform him of his
right against compelled self-incrimination. See Rule 11(b)(1)(E). Arguably, the
magistrate judge implicitly suggested this right during the court’s explanation
of Gomez’s other trial rights and the admonition that Gomez could testify at a
trial “if you want.”   But more importantly, Gomez makes no showing of a
reasonable probability that had he been informed of this right he would not have
entered his plea, and he therefore fails to satisfy his burden on plain error
review.
      Finally, Gomez argues that the magistrate judge failed to inform him that
any false statements at the plea hearing could subject him to prosecution for
perjury. See Rule 11(b)(1)(A). Although this omission was error, there is no
indication that Gomez made any false statements or that he has been threatened
with a perjury prosecution.     Therefore, this error did not affect Gomez’s
substantial rights. See Law, 633 F.2d at 1157.
      Gomez argues that the deficiencies in the Rule 11 hearing require us to
assume that his plea was unknowing and involuntary, and that he most likely
would not have entered his plea but for the errors. Gomez is incorrect. The
burden is his to make an affirmative showing that he reasonably would not have



                                       4
                                 No. 08-40221

entered his plea, see Vonn, 535 U.S. at 59, 122 S. Ct. at 1046, which he has not
done.
        AFFIRMED.




                                       5